Citation Nr: 9920578	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-44 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left eye 
disability.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case first came before the Board in May 1997 at which 
time it was remanded to the RO for further evidentiary 
development.  That development having been completed, the 
claim is now before the Board for final appellate 
disposition.


FINDINGS OF FACT

1. In September 1992 the RO denied an application to reopen a 
claim for entitlement to service connection for a left eye 
disability.

2. Evidence added to the claims file since the September 1992 
RO decision includes personal hearing testimony, 
statements in support of the claim, copies of service 
records, and private and VA medical records.

3. Evidence submitted since the September 1992 RO is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran's service entrance examination is unavailable, 
however the record shows that the veteran's left eye 
disability clearly existed prior to active duty.

5. The veteran's claim of service connection for aggravation 
of a left eye disability is not plausible.



CONCLUSIONS OF LAW

1. The September 1992 RO decision, which denied reopening a 
claim for entitlement to service connection for a left eye 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

2. Evidence submitted since the September 1992 RO decision in 
support of the veteran's application to reopen the claim 
for entitlement to service connection for a left eye 
disorder is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left eye disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In September 1992 the RO denied reopening the veteran's claim 
for service connection for a left eye disability.  The 
evidence which was of record prior to that denial is 
summarized briefly below.

Preservice private medical records from the Memphis Regional 
Medical Center dated in August 1955 show that the veteran 
underwent surgery for ptosis of the left eye in July 1955 and 
that a left eye corneal ulcer subsequently developed.  
Follow-up outpatient notes showed that the left cornea was 
milky in appearance and left eye visual acuity was 20/200 in 
November 1955.

Evidence submitted in support of the veteran's original 
application for service connection includes a statement from 
a service acquaintance in his unit, his Form DD 214, unit 
orders dated in April 1957, and a portion of a September 1974 
medical record from Dr. V. G. which indicated left eye 
diagnoses of entropian left upper lid, multiple postoperative 
lid procedures, trichiasis, corneal scarring, 
keratoconjunctivitis and probable amblyopia.  The prognosis 
was right eye good without treatment, left eye poor even with 
treatment.  The report noted that the veteran had a 
generalized loss of function in the left eye with normal 
function in the right eye.

December 1974 private treatment records from the R.S. Medical 
Group show left eye visual acuity was 20/200 with and without 
correction.  The notes indicate central thickening, left eye, 
"secondary to suture?" and give a history of the 
development of a left eye corneal ulcer following ptosis 
surgery to correct a drooping left upper eyelid present at 
birth.  The impressions were cicatricial trichiasis and 
lagophthalmos.  Subsequent notes give a history of a plasty 
repair of the lateral lid margin for entropion in February 
1975.

In April 1976, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service medical records 
were not in their files and that if they had been at the 
center on July 12, 1973 they would have been the area that 
suffered the most damage from the fire on that date and may 
have been destroyed.

In November 1977 the NPRC, responding to an RO attempt to 
verify a different injury, indicated that morning reports 
from the veteran's units showed no entries for the veteran.  
Subsequent searches of alternative records showed no evidence 
of medical treatment during active duty.

A private physician certified that in April 1982 the 
veteran's diagnoses were cicatricial left upper lid entropion 
following previous lid operation, corneal leukoma secondary 
to old corneal ulcer, and lagophthalmos with corrected visual 
acuity of 20/200.

VA records dated from February 1985 to December 1987 confirm 
the previously established history and diagnoses regarding 
the veteran's eye disability but did not address the issue of 
aggravation during active duty.

Records of the California Department of Rehabilitation were 
also received.  A January 1986 private examination conducted 
for the Department noted left eye visual acuity with 
correction was 20/100.  The examiner provided diagnoses of 
trichiasis, upper lid; corneal scar; early cataract; 
blepharitis, exposure keratitis; and lid deformity of the 
left eye.  Etiology was indicated as following ptosis 
surgery.

Additional evidence has been received since the September 
1992 rating action.  A service medical record dated in March 
1956 shows the veteran's visual acuity was 20/200 with and 
without glasses.  According to NPRC information provided in 
October 1981, the records of the units to which the veteran 
was assigned do not show that the veteran was sick or 
hospitalized, although outpatient treatment was not always 
indicated in morning reports.  Information provided by the 
NPRC in August 1986 showed that the veteran was assigned to 
different organizations at Fort Chaffee and Fort Eustis in 
1956 and 1957, but was not shown as being sick or 
hospitalized.  It was noted that morning reports very rarely 
reflected outpatient treatment.  Specific notation was made 
that the detachment of patients at the Station Hospital at 
Fort Chaffee during May 1956 and Fort Eustis from September 
1957 to December 1957 did not contain entries referring to 
the veteran.  Copies of the morning reports from October 22, 
1957 and December 17, 1957 are of record.  They show that the 
veteran was granted ten days leave on those dates.

Other evidence associated with the claims file subsequent to 
the September 1992 decision include private treatment records 
from Kaiser Permanente dated from May 1989 to May 1991 which 
provide history and diagnoses consistent with earlier 
records.  Letters from a private optometrist, Dr. P. L. dated 
in August 1992, December 1996 and February reported a history 
of corneal scarring.  A record of a June 1993 eye examination 
notes that the veteran had experienced ongoing trouble with 
the left eye since surgery in 1955.  Also of record are 
letters from a rehabilitation counselor in January 1992 and 
November 1994 which stated that the veteran suffers from a 
left eye disability, a June 1995 letter from Dr. C. M. 
indicated that bright lights bother the veteran and a 
December 1996 letter from Dr. J. S. which stated that visual 
acuity in the left eye was 20/400 in April 1995.  The 
decrease in vision was attributed to corneal opacities.

The veteran appeared for a hearing before the Board in 
December 1996.  The veteran testified that the operation he 
underwent prior to active duty service resulted in the 
inability of his left eye to blink.  For this reason he was 
advised to wear double dark sunglasses.  The veteran 
testified that when he entered active duty service he was not 
allowed to wear sunglasses and the result was extensive 
damage to his left eye.  The veteran testified that he was 
treated on a weekly or biweekly basis while on active duty.  
The veteran testified that his DD 214 contained the 
abbreviation "NEFR" which was an abbreviation for not 
eligible for reenlistment and he contended that this was due 
to his eye condition.  After separation, the veteran first 
sought treatment in 1968.  

Criteria

In order to appeal an adverse determination by the RO on a 
claim for service connection, the appellant must file a 
notice of disagreement (NOD) within 1 year from the date of 
mailing of the notification of the initial determination.  If 
the appellant fails to file the NOD within the requisite time 
period, the RO determination becomes final and the veteran's 
claim cannot be reopened unless new and material evidence is 
submitted.  See 38 U.S.C.A. § 7105 (West 1991); Manio v. 
Derwinski, 1 Vet.App. 140 (1991); 38 C.F.R. § 3.104(a) 
(1998).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).


Analysis

The Board notes that the veteran's service medical records 
are incomplete, and the record suggests that they may have 
been lost due to fire.  The Board is mindful that in a case 
such as this one, there is a heightened duty to assist the 
veteran in developing the evidence that might support his 
claim, which includes the duty to search for alternative 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  However, the Board remanded the claim in May 1997 to 
obtain alternative records and several requests have been 
made to NPRC in an attempt to supplement the record.  The 
record contains morning reports from the veteran's units, as 
well several communications from NPRC which have provided 
information from alternative sources.  The Board finds that 
there is no evidence that another search for records would be 
beneficial.
Among the evidence added to the record since the September 
1992 rating action is a March 1956 service medical record 
which shows left eye corrected and uncorrected visual acuity 
as 20\200.  This information bears directly and substantially 
upon specific matters under consideration.  The Board finds 
that the information added to the record is "new" since it 
was not available for review in September 1992, and is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the March 1956 service medical 
record added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins and Winters, supra.  

Preservice private medical records from the Memphis Regional 
Medical Center indicate that the veteran underwent surgery 
for ptosis of the left eye and developed a corneal ulcer 
prior to entering service.  Follow-up notes show that the 
veteran's  left eye visual acuity was 20/200 in November 
1955.  Though there is no enlistment examination, the 
evidence clearly establishes the presence of a left eye 
disability prior to service and the veteran does not argue 
otherwise.  Private medical records from December 1974 show 
that the veteran's left visual acuity remained 20/200.  The 
only evidence of inservice aggravation of the left eye 
condition is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
the veteran has not submitted evidence of a well-grounded 
claim for aggravation of left eye disorder.  See 38 U.S.C.A. 
§ 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for aggravation of a left eye disorder, on a ground different 
from that of the RO, the veteran has not been prejudiced by 
the decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes that the veteran has been informed of the 
elements required for a well-grounded claim and he has argued 
for service connection in his original application for VA 
benefits and throughout the course of this appeal.

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

At the hearing before the Board, the veteran contended that 
the Army regulations pursuant to which the veteran was 
separated, 635-200 separation program number (SPN) 201 and 
635-250, may have been indicative of the veteran's physical 
condition at the time of separation and evidence of 
aggravation of the veteran's preservice eye disorder.  The 
Board notes that 635-200 was the regulation containing 
general provisions for discharge and release, release under 
SPN 201 applied when the release date was at the expiration 
of the veteran's term of service and Army regulation 635-250 
indicated that the veteran was released to an Army Reserve or 
National Guard Unit.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for aggravation 
of a left eye disorder, the appeal is reopened.

Entitlement to service connection for a left eye disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

